Citation Nr: 1229693	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  94-28 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.S.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 and from January 1987 to December 1990.

The matter of TDIU comes to the Board of Veterans' Appeals (Board) on appeal from an April 1994 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in September 2004.  The matter of TDIU was remanded in April 2011 for further development.  At the time of the April 2011 remand, the Board granted service connection for left ear hearing loss disability.  The left ear hearing loss issue is therefore no longer in appellate status. 

The Board further notes that the April 2011 remand also directed the RO to adjudicate the issue of service connection for traumatic brain injury and to notify the Veteran of that determination and advise him of appellate rights.  A review of Virtual VA (VA's electronic data storage) shows that a rating decision was issued in September 2011 denying (among other things) service connection for traumatic brain injury and that written notice of the determination and notice of appellate rights was furnished to the Veteran that same month.  The directives of the April 2011 remand with regard to this issue were therefore complied with. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Entitlement to TDIU is based on the impact of a veteran's service-connected disabilities on his or her ability to engage in substantially gainful employment.  VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

One of the Veteran's service-connected disabilities is bilateral hearing loss.  In a May 2012 statement, the Veteran indicated that his hearing loss has become more severe.  This is an implicit request for an increased rating for that disability.  Because the outcome of the increased rating for hearing loss claim could impact the Veteran's TDIU claim, consideration of the TDIU issue must be deferred pending RO adjudication of the increased rating for hearing loss claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran appropriate VCAA notice concerning his claim for an increased rating for bilateral hearing loss disability.  Thereafter, the RO should undertake any necessary development (to include an audiological examination), and formally adjudicate the claim.  The Veteran should be provided notice of the determination and notice of appellate rights and procedures, including the need to file a notice of disagreement if he wishes to initiate an appeal on that issue.  

2.  Thereafter, the RO should consider whether a TDIU is warranted based on all service-connected disabilities.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


